722 S.E.2d 605 (2012)
STATE of North Carolina
v.
Roman PERDONO.
No. 246P07-2.
Supreme Court of North Carolina.
March 8, 2012.
Anne M. Middleton, Assistant Attorney General, for State of NC.
Roman Perdono, for Perdono, Roman.
C. Colon Willoughby, Jr., District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 9th of January 2012 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 8th of March 2012."